Allow me to express
my warmest congratulations to Ambassador Insanally, on his
election as President of the General Assembly at its forty-
eighth session. I should also like to welcome into our midst
Andorra, the Czech Republic, Eritrea, the former Yugoslav
Republic of Macedonia, Monaco and Slovakia, whose recent
admissions have brought the United Nations even closer to
becoming truly universal.
During the last year, the international community
continued to face extremely grave challenges. This period
has seen, along with certain positive achievements, more
alarming failures and disappointments. The questions to
which we have to respond take us back once again to the
basic problem of multilateralism, that is to say, to defining
in our complex world the values that can ensure a cohesion
which is necessary for our common will to be translated into
joint action.
The fall of communist dictatorships in Central and
Eastern Europe and the end of super-Power confrontation
have brought about an international political climate in
which new approaches can be found in the maintenance of
international peace and security and the resolution of global
problems. They are based on greater opportunities for closer
interaction and the participation of each and every United
Nations Member State in managing and influencing the
course of events. These opportunities and the ability of the
international community to turn them into tangible results are
manifest in the conflict-resolution processes in Central
America and South-East Asia, in the resolute reversal of
brutal aggression in the Gulf, in the fundamental
transformation we are witnessing in South Africa and in the
historic agreement in the Middle East. These evolutions
clearly demonstrate that with political courage,
far-sightedness and readiness for compromise, even the most
intractable problems can be untangled and resolved. They
show us an example that ought to be emulated in all regions
of the world.
The convulsions of the new era of world history are
strongly felt in a country like Hungary which, as it has so
often in its history, finds itself again close to conflict-ridden
areas. Despite the difficulties that inevitably accompany the
historic transition processes of the region, the Hungarian
Government, ever since it took office in 1990, has been
striving consistently and successfully to maintain the
country’s internal stability and to ensure that it remains a
mainstay of stability in our troubled region. Stability should
be omnipresent and universal, and we have to find the
appropriate ways and means to achieve it.
As regards the old continent, Hungary wants to see
democracy, prosperity, security and the institutions, such as
the Council of Europe, the European Community and the
North Atlantic Treaty Organization (NATO) that lie at its
foundation, gradually expand eastward.
For some time now the world has been living in the
shadow of events that ominously remind us of the darkest
periods in the history of mankind. The conflict in the
former Yugoslavia has been raging for more than two years.
But most regrettably, not even the worst cases of disregard
for the norms of international law and the principles
enshrined in the Charter, not even the gravest crimes against
humanity and the most brutal mass violations of fundamental
human and minority rights, have proven to be sufficient to
persuade the world, when there was still time, to counter
aggression promptly and effectively, to prevent the
acquisition of territory by use of force and to take a firm
stand against the abhorrent policy of "ethnic cleansing".
The end result of such policies of passivity,
appeasement and complacency, of the striking lack of an
ability to learn from past experiences and of the absence of
the necessary political will to act, is well documented right
here, in this building, in a shocking and soul-stirring photo
exhibition about the horrors of war in the former Yugoslavia.
It brings home a painful awareness of the practical
consequences of unbridled extreme nationalism and the
compelling message not to relax and relent in our national,
regional and international efforts to uphold in an
uncompromising manner the purposes and principles of the
Charter.
Forty-eighth session - 30 September l993 19
The renewal of Central and Eastern Europe and the
economic and social processes there have thrown to the
surface tendencies of political and ethnic fundamentalism
which, having been elevated to the level of official State
policy, have unleashed or could lead to conflicts threatening
the security of the whole of Europe. In our interdependent
world, every nation on Earth, irrespective of where it is
situated, should realize the danger of this venomous
contagion if it were allowed to spread across our planet.
The people and the Government of Hungary continue
to follow the developments of the crisis in the former
Yugoslavia with utmost concern. As a country immediately
adjacent to the crisis area, Hungary has sought to avoid
being dragged into this conflict, while continuing at the same
time to voice its principled position on the crisis and abiding
by the relevant decisions of the international community.
One has to reckon with the fact that this crisis is not
limited to the war-torn areas of Bosnia and Croatia. It
festers in Serbia proper, where there is growing pressure on
the different ethnic communities inhabiting the country,
including the Hungarian community in Vojvodina. In this
formerly autonomous province, the successive waves of
intimidation and discrimination have already significantly
reduced both the size and the proportion of the Hungarian
minority. There continues to be a constant threat of a
further massive influx of refugees into Hungary, I am afraid.
In the conditions prevailing in Serbia and Montenegro, just
as in other parts of the former Yugoslavia, it is of utmost
importance to seek adequate international protection for these
ethnic communities and national minorities. Indeed, one of
the key issues in settling the crisis is to ensure their rights
without any discrimination, whether they have majority or
minority status, with the same norms and standards applying
to each and every one of them.
Because of its geographical situation, Hungary finds
itself confronted with special economic problems arising
from the implementation of sanctions imposed by the
Security Council against the Federal Republic of Yugoslavia
(Serbia and Montenegro). Our economic and financial losses
directly attributable to the effects of implementing the
sanctions are constantly growing, and have now reached $1
billion. We highly appreciate the steps taken so far by the
Security Council vis-à-vis those countries that have suffered
economic losses and have made use of their right to consult
the Security Council under Article 50 of the Charter. We
trust that the international organizations and institutions
concerned will find early solutions to help alleviate those
pressing problems. It is clear from the experience gained in
connection with the various sanctions regimes in place that
attention from the international community commensurate
with the scale of the problems caused to third countries is
required in order to examine how best we can establish an
effective mechanism for the implementation of Article 50.
Without such a mechanism, the burden placed on an
ever-growing number of countries fulfilling their
international obligations will remain disproportionately and
unjustly heavy.
In this connection, it is totally unacceptable to take
retaliatory measures in response to actions by any State in
fulfilment of its obligations under the Charter. Therefore,
illegal measures such as attempts to block free and safe
navigation on the Danube river, which is an international
waterway vital for many countries of Europe, warrant
international action, and the States concerned rightly expect
the international organizations to provide effective assistance
in this matter.
In the light of recent bitter experiences, we have
become more acutely aware that the world cannot be made
a safer place unless there are international organizations able
and willing to take resolute and timely action. Multilateral
diplomacy must be at its best if it is to offer remedies where
other possibilities for preventing or settling conflicts have
been exhausted. We consider it especially important that the
various tools of preventive diplomacy and crisis management
should be constantly at the disposal of the international
community.
Hungary is highly interested in the ongoing work aimed
at a comprehensive review and enhancement of the United
Nations peace-keeping, peacemaking and peace- building
activities. Many substantive proposals have been made and
useful observations put forward in this regard. We hope that
they will assist in our endeavours to carry out genuine and
purpose-oriented reform measures in the world Organization.
We expect that the present session of the General Assembly
will move us ahead in the debate on how to bring certain
provisions of the Charter into line with the changing realities
of our world. Conditions seem ripe today for giving most
serious consideration to questions relating to the review of
the Charter. The fundamental aim of such a review is to
make the United Nations function better. At the same time,
it should in no way undermine the effectiveness of the
decision-making processes at the United Nations. In this
context, Hungary fully understands the pressing financial
situation of the world Organization and, as its contribution
to redressing this state of affairs, has, as of this year,
eliminated all its arrears to the regular budget.
20 General Assembly - Forty-eighth session
In our view, there are, inter alia, two particular areas
where a review of the provisions of the Charter is needed.
First, there is a long-overdue need for a review of those
Charter provisions that imply a distinction between United
Nations Member States on the basis of their status of
signatory or enemy State. On the eve of the fiftieth
anniversary of the birth of the United Nations, the
elimination of this obsolete distinction would be more than
a gesture towards a number of countries that have, over the
years, fully proved their commitment to the purposes and
principles enshrined in the Charter. Secondly, the role
played in today’s world politics by some States and their
contribution to the realization of the purposes and principles
of the Charter justify their more intimate involvement in the
maintenance of international peace and security. We are
aware that the issue of the enlargement of the permanent
membership of the Security Council will be the subject of
further discussions. However, we believe that two countries
- Germany and Japan - already qualify to play the enhanced
role that would stem from permanent membership in the
Security Council.
My Government continues to believe that the United
Nations provides a most fitting framework for translating
into reality our global responsibility for the international
protection of human rights. It is our deep conviction that the
Security Council should pay appropriate attention, and act
resolutely and promptly, as part of its preventive actions, to
mass infringements of human and minority rights, since they
constitute threats to regional and international peace and
security.
We should pursue an effective integration of human
rights elements into the workings of the whole United
Nations system. Hungary supports the early establishment
of a post of high commissioner for human rights. An
appropriate mandate from this session of the General
Assembly could ensure, through this new institution, an
adequate presence for human rights elements, particularly in
the various fields of early warning, conflict management,
peace-keeping and peace-making, electoral assistance and
post-conflict peace-building. The high commissioner could
make the human rights activities of the United Nations more
transparent to world public opinion. We intend to lend our
full support to a mandate for the high commissioner that
would also cover the protection and promotion of minority
rights. In our view, the high commissioner could also play
a major role in raising public awareness of the positive
models of multinational coexistence and minority protection
systems that are functioning well in various democratic
countries of the world. Here I can refer to the previous
speaker, whose country, I believe, is a good example of this.
We believe that this task is of major importance and has
never been higher on the agenda than it is today. The
application or adaptation of these successful solutions to the
specific circumstances prevailing in other parts of the world
could greatly contribute to a more satisfactory human rights
situation in our world at the end of this turbulent century.
I have obviously not exhausted all the problems
besetting the world. Our Governments today have an
enormous responsibility to find answers to the new
challenges. If we fail to act now, we risk losing all the
achievements won with the ending of the cold war.
